


110 HRES 322 IH: Supporting the goals of National

U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 322
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2007
			Mrs. McCarthy of New
			 York (for herself, Mrs.
			 Myrick, and Mrs. Capps)
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals of National
		  Infertility Awareness Week® to raise awareness about the disease of infertility
		  and the challenges men and women face in building a family, including
		  protecting fertility, and for other purposes.
	
	
		Whereas RESOLVE: the National Infertility Association is
			 celebrating its 18th annual National Infertility Awareness Week® during the
			 week of November 4–10, 2007;
		Whereas infertility is defined as the inability to
			 conceive after 1 year of unprotected intercourse or 6 months if the woman is
			 over age 35, the inability to carry a pregnancy to live birth, or the inability
			 to conceive due to sterilizing medical treatments such as chemotherapy,
			 radiation, or surgery;
		Whereas infertility is a disease which affects men and
			 women and is a female condition in 35 percent of the cases, a male condition in
			 35 percent of the cases, a combined condition of the couple in 20 percent of
			 the cases, and unexplained in 10 percent of the cases;
		Whereas infertility is different for each person who faces
			 it, and the most important thing a person must do is to be informed about the
			 disease;
		Whereas according to the Centers for Disease Control and
			 Prevention, the United States has 7.3 million men and women with infertility,
			 constituting 12 percent of women of reproductive age, or 1 in 8 couples;
		Whereas approximately 140,000 cancer patients diagnosed
			 annually during their reproductive years will undergo potentially permanently
			 sterilizing medical treatments;
		Whereas during the last decade, health care providers have
			 made great strides in the ability to diagnose and treat infertility as well as
			 preserve fertility;
		Whereas infertility is a medical problem that may be
			 treated;
		Whereas at least 50 percent of those who complete an
			 infertility evaluation will respond to treatment with a successful
			 pregnancy;
		Whereas some infertility problems respond with higher or
			 lower success rates;
		Whereas those who do not seek help have a
			 spontaneous cure rate of about 5 percent after a year of
			 infertility; and
		Whereas it is important that infertility patients have
			 access to educational programs across the United States on a variety of
			 family-building options, including assisted reproductive technologies,
			 adoption, third-party reproduction, and child-free living: Now, therefore, be
			 it
		
	
		That—
			(1)the House of
			 Representatives—
				(A)recognizes that infertility is a disease;
				(B)recognizes that
			 knowledge about infertility will help people make educated decisions about
			 family building whether through medical intervention, adoption, or deciding not
			 to have children;
				(C)commends RESOLVE:
			 the National Infertility Association and other national and community
			 organizations for their efforts to promote greater public awareness about the
			 disease of infertility; and
				(D)supports the goals
			 of National Infertility Awareness Week® to raise awareness about the disease of
			 infertility and the challenges men and women face in building a family;
			 and
				(2)it is the sense of
			 the House of Representatives that the Federal Government has a responsibility—
				(A)to endeavor to
			 raise awareness and improve education about infertility, fertility side
			 effects, and fertility preservation options;
				(B)to encourage
			 research that will improve infertility treatments and outcomes and fertility
			 preservation technologies; and
				(C)to continue to
			 consider ways to improve access to information on infertility and fertility
			 preservation options.
				
